Broyles, J.
1. An assignment of error upon the ground that the verdict rendered was contrary to the charge of the court is equivalent to a complaint that the verdict was contrary to law; and such an exception “does not present for decision any legal question.” Napier v. Burkett, 113 Ga. 607 (38 S. E. 941); Wight v. Schmidt, 111 Ga. 858 (36 S. E. 937); Roberts v. Keeler, 111 Ga. 184-6 (36 S. E. 617).
2. The instructions complained of are not erroneous for any of the reasons assigned.
3. There is no merit in any of the other special assignments of error.
4. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, O. J., dissents.